Case 6:19-cv-02310-GAP-GJK Document 24 Filed 01/22/20 Page 1 of 1 PageID 92




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION


DOUGLAS MINCER,
  Plaintiff,


-vs-

EQUIFAX INFORMATION SERVICES, LLC
and EXPERIAN INFORMATION                                 CASE NO.: 6:19-cv-2310-Orl-31GJK
SOLUTIONS, INC.,
   Defendants
                          /

                                      NOTICE OF SETTLEMENT

       Plaintiff, Douglas Mincer, by and through the undersigned counsel, hereby notifies the Court

that EQUIFAX INFORMATION SERVICES, LLC have reached a settlement with regard to this

case and are presently drafting and finalizing the settlement agreement, and general release or

documents. Upon execution of the same, the parties will file the appropriate dismissal documents

with the Court.

                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been electronically

filed with the Clerk of the Court and furnished to all counsel of record by using the CM/ECF system

on this 22nd of January, 2020.

                                              /s/Frank H. Kerney, III, Esquire
                                              Frank H. Kerney, III, Esquire
                                              Florida Bar #: 88672
                                              Morgan & Morgan, Tampa, P.A.
                                              One Tampa City Center
                                              201 North Franklin Street, 7th Floor
                                              Tampa, FL 33602
                                              Telephone: (813) 223-5505
                                              Facsimile: (813) 223-5402
                                              fkerney@forthepeople.com
                                              mjones@forthepeople.com
                                              Counsel for Plaintiff
